DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This action is in response to preliminary application filed on 08/19/2019.Claims 1-12 are pending examination.  
Drawings
Drawings submitted have been accepted.
Reasons for Allowance
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest” wherein the electronic control unit is configured to: determine whether a predetermined responsive characteristic condition is satisfied, based on the vehicle surrounding information, the predetermined responsive characteristic condition being satisfied when (i) the other vehicle moves in the vehicle lane next to the own vehicle lane, and (ii) the other vehicle exists in a predetermined area, and the predetermined area being defined by (i) a location ahead of the own vehicle by a first distance and (ii) a location behind the own vehicle by a second distance; and execute the steering control with increasing the predetermined changing rate to a larger changing rate when the electronic control unit , in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-12 are allowed by virtue of their dependency.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MUSSA A SHAAWAT/
Primary Examiner, Art Unit 3665